                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                                                                                           MAY 7, 2019
                                  4
                                                                                                              BH
                                  5       Esmerlada Lara,
                                  6                                               5:19-cv-00463-VAP-SPx
                                                          Plaintiff,
                                  7                       v.                           Order DENYING Plaintiff’s
                                  8       Lazer Spot, Inc., et al.,
                                                                                     Motion to Remand (Doc. No. 16)
                                  9                            Defendant.
                                 10
Central District of California
United States District Court




                                 11
                                 12         Before the Court is a Motion to Remand filed by Plaintiff Esmerlada
                                 13   Lara (“Plaintiff”). (Doc. No. 16, “Motion”). After considering all papers filed
                                 14   in support of, and in opposition to, the Motion, and the arguments put forth
                                 15   at the hearing, the Court DENIES Plaintiff’s Motion to Remand.
                                 16
                                 17                                    I. BACKGROUND
                                 18         On February 6, 2019, Plaintiff filed her initial complaint in the Superior
                                 19   Court of the State of California, County of San Bernardino, against
                                 20   Defendant Lazer Spot, Inc. (“Defendant”) alleging ten claims under the
                                 21   California Labor Code and an eleventh claim for unfair business practices.
                                 22   (Doc. No. 1-1, Ex. 1).
                                 23
                                 24         Defendant removed the case on March 13, 2019, claiming that a
                                 25   demand letter sent by Plaintiff demonstrates the amount in controversy
                                 26   exceeds $75,000 and the parties are diverse. (Doc. No. 1). The demand

                                                                             1
                                  1   letter was in connection with a different case filed by Plaintiff regarding the
                                  2   same facts and alleging the same claims with an additional claim under the
                                  3   California Private Attorney General Act (“PAGA”), which is not alleged in this
                                  4   case. (Doc. No. 1-1, Ex. 3). The demand letter valued Plaintiff’s earlier
                                  5   case at $111,936, including $51,750 for PAGA penalties. (Id. at 56).
                                  6
                                  7                             II.   LEGAL STANDARD
                                  8         “If at any time before final judgment it appears that the district court
                                  9   lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. §
                                 10   1447(c). The Ninth Circuit has held that removal “should be construed
Central District of California
United States District Court




                                 11   narrowly in favor of remand to protect the jurisdiction of state courts.” Harris
                                 12   v. Bankers Life & Casualty Co., 425 F.3d 689, 698 (9th Cir. 2005). A federal
                                 13   court’s jurisdiction “must be rejected if there is any doubt as to the right of
                                 14   removal,” and a “defendant always has the burden of establishing that
                                 15   removal is proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
                                 16
                                 17         Federal courts have subject matter jurisdiction through “diversity”
                                 18   jurisdiction of all civil actions where the matter in controversy exceeds
                                 19   $75,000, exclusive of interest and costs, and each plaintiff is diverse from
                                 20   each defendant. 28 U.S.C. § 1332(a); Caterpillar Inc. v. Lewis, 519 U.S. 61,
                                 21   68, 117 S.Ct. 467, 136 L.Ed.2d 437 (1996). In determining the amount in
                                 22   controversy, the Court considers not only the facts alleged in the complaint,
                                 23   taken as true for purposes of calculating the amount, but also “summary-
                                 24   judgment-type evidence relevant to the amount in controversy at the time of
                                 25   removal.” Singer v. State Farm Mutual Automobile Insurance Co., 116 F.3d
                                 26   373, 377 (9th Cir. 1997). When a complaint does not identify damages with

                                                                              2
                                  1   specificity, a defendant seeking to remove the case to federal court must
                                  2   demonstrate that it is “more likely than not” that the amount in controversy
                                  3   will be satisfied. Sanchez v. Monumental Life Insurance Company, 102 F.3d
                                  4   398, 404 (9th Cir. 1996).
                                  5
                                  6                                  III.   DISCUSSION
                                  7            Plaintiff argues that the demand letter cannot form the basis for
                                  8   removal because once the PAGA penalties are removed from the total
                                  9   damages calculations, the amount in controversy is below the jurisdictional
                                 10   requirement. (Doc. No. 16). Defendant has demonstrated, however, that it
Central District of California
United States District Court




                                 11   is more likely than not that the amount in controversy is satisfied.
                                 12
                                 13            Plaintiff’s demand letter estimated damages for each claim, based on
                                 14   her specific salary, how long she worked for Defendant, and how often the
                                 15   alleged wage-and-hour violation occurred. (Doc. No. 1-1). Removing the
                                 16   letter’s $51,750 in PAGA penalties, Plaintiff valued her claims at $60,186.
                                 17   (Id.).
                                 18
                                 19            The Ninth Circuit recently held that future attorneys’ fees are to be
                                 20   included when determining the amount in controversy. Fritsch v. Swift
                                 21   Transportation Co. of Arizona, LLC, 899 F.3d 785 (9th Cir. 2018). Here,
                                 22   Defendant argues that the Court should adopt the estimated amount of
                                 23   attorneys’ fees as $30,000 because other courts in other wage-and-hour
                                 24   cases have adopted that amount. (Doc. No. 17, at 3, collecting cases).
                                 25   While the Court declines to adopt a per se rule that attorneys’ fees in single-
                                 26   plaintiff wage-and-hour cases amount to $30,000, Defendant has met its

                                                                               3
                                  1   burden in demonstrating that it is more likely than not that attorneys’ fees in
                                  2   this case will be at least $15,000 to meet the jurisdictional requirement.
                                  3
                                  4                               IV.    CONCLUSION
                                  5         The Court therefore DENIES the Motion to Remand.
                                  6
                                  7         IT IS SO ORDERED.
                                  8
                                  9       Dated:     5/7/19
                                 10                                                      Virginia A. Phillips
Central District of California
United States District Court




                                                                                  Chief United States District Judge
                                 11
                                 12
                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                             4
